DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 21-25, in the reply filed on 10/13/2022 is acknowledged.

Status of the Claims
Claims 1-25 are pending. Claims 14-20 are withdrawn. Claims 1-13 have been amended. Claims 21-25 are new. 

Drawings
The drawings are objected to because the drawing should be labeled “Figure” and not “FIG. 1” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“Figure 1” throughout the specification should read “Figure” because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u).  
Appropriate correction is required.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  
Claim 1, line 5: “a) a hot regenerated catalyst” should read “a) feeding a hot regenerated catalyst”.  
Claim 22, line 1: “wherein the catalyst comprises of metals or” should read “wherein the catalyst comprises metals or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “in a plurality of semi-continuously operated fluidized bed reactors (Ai; i=1, 2, ….n)” because it is unclear if the claim allows for a plurality to be equal to 1 or if by reciting “a plurality” that the number of fluidized bed reactors must be greater than 1. The plain and ordinary meaning of “a plurality” would reasonably suggest that the claims are directed to greater than 1 fluidized bed reactor and therefore, for purposes of examination, the claim is interpreted as requiring 2 or more fluidized bed reactors. 
Claim 1 is indefinite for reciting “other gases” in step c) because it is unclear as claimed what “gases” have been previously recited and therefore it is unclear what “other gases” is meant to encompass. It would appear that the olefins and unreacted alkanes are gas products and therefore, the phrase “other gases” would refer to any other gaseous species present in the product mixture. However, it still remains unclear what “other gases” is meant to encompass and what species in the product stream are considered “other gases”. For purposes of examination, the claim is interpreted as “other gases” include any gaseous specie other than olefins and unreacted alkenes in the product mixture. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nawaz et al. (US 2017/0275219 A1, hereinafter referred to as Nawaz ‘219), in view of Leonard et al. (US 2013/0158327 A1), Johnson (U.S. Patent No. 2,727,930), Nawaz et al. (US 2016/0068454 A1, hereinafter referred to as Nawaz ‘454), and Zimmerman (U.S. Patent No. 2,412,025).
In regards to claim 1, Nawaz ‘219 discloses a method for alkane dehydrogenation comprising:
feeding hot regenerated catalyst and diluent lift/carrier gas to a plurality of fluidized bed reactors ([0019]; [0034]);
pre-treating the hot regenerated catalyst by feeding and contacting a reducing gas such as hydrogen to the fluidized bed reactors ([0049]);
feeding a alkane feed to the plurality of fluidized bed reactors in the presence of the catalyst to obtain a product comprising olefins, unreacted alkanes and gases, and a spent catalyst ([0017]; [0019]; [0022]; [0026] [0039]; [0040]); 
separating the product from the spent catalyst in reactor cyclones ([0025]);
stripping adsorbed hydrocarbons from the spent catalyst by stripping using nitrogen and recovering the product gas through the reactor cyclones ([0025]; [0029]);
transferring the spent catalyst to a common catalyst regenerator ([0026]; [0044]); and
regenerating the spent catalyst in the regenerator by burning coke deposited on the spent catalyst using oxygen or air ([0019]; [0044]; [0045]).
Nawaz ‘219 does not appear to explicitly disclose that (I) that the reactors are operated semi-continuously, (II) the diluent stream and alkane feed are pre-heated and (III) the process is operated semi-continuously with the reactors beginning at different times to maintain a constant catalyst inventory with time in the common catalyst regenerator. 
In regards to (I), Leonard, directed to hydrocarbon dehydrogenation with inert diluents, teaches that dehydrogenation reactors that circulate catalyst from a flow reactor to a regeneration zone are commonly operated continuously or semi-continuously in paraffin dehydrogenation ([0026]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Nawaz ‘219 by operating the dehydrogenation reactors semi-continuously as taught by Leonard, because both Nawaz ‘219 and Leonard are directed to hydrocarbon dehydrogenation, Leonard teaches that it is common to operate flow reactors which circulate catalyst from a reactor to a regenerator in a semi-continuous manner, and this merely involves applying a known technique of operating dehydrogenation reactors and regenerators in a semi-continuous manner to a similar dehydrogenation process to yield predictable results  
In regards to (II), Johnson, directed to a process for effecting vapor phase reactions including dehydrogenation, teaches that endothermic reactions such as dehydrogenation require heat, which can be supplied by preheating diluent gas and transferring the sensible heat of the gas to the catalyst in the fluidized bed (col. 2, lines 17-25; col. 5, line 57 to col. 6, line 3). Nawaz ‘454, directed to paraffin dehydrogenation in fluidized bed reactors, teaches that paraffin feed streams are pre-heated prior to entering the reactor in order to provide heat for the endothermic dehydrogenation (Abstract; [0065]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Nawaz ‘219 by preheating the diluent stream and alkane feed prior to introducing into the reactor as taught by Johnson and Nawaz ‘454 because each reference is directed to endothermic dehydrogenation of alkanes, Johnson and Nawaz ‘454 but teach that it is known in the art to preheat diluent stream and alkane feed stream prior to dehydrogenation because dehydrogenation is an endothermic reaction which requires heat, and this merely involves applying a known technique of supplying heat to the fluidized bed reactor to carry out dehydrogenation to similarly known dehydrogenation process to yield predictable results. 
In regards to (III), Zimmerman, directed to processes comprising a catalytic conversion of hydrocarbons including dehydrogenation and a separate regeneration zone for combusting contaminants deposited on catalyst particles, teaches that hot regenerated catalyst is returned from the regenerator to the reactor, and a corresponding quantity of catalyst is supplied from the reactor to the regenerator to maintain substantially constant phase levels or constant volume of catalyst in each vessel (col. 5, line 65 to col. 6, line 5; col. 8, line 23-30). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Nawaz ‘219 by maintaining a constant catalyst inventory with time in the regenerator as taught by Zimmerman and operate the plurality of reactors at different times such that the catalyst inventory is held constant with time in the vessels because Zimmerman teaches that it is known in the art to maintain constant levels or volumes of catalyst in each of the vessels including the reactors and regenerator, and since the reactors may be operated semi-continuously, it would be obvious that the different reactors would begin at different times in order to maintain a constant inventory of catalyst and maintain a relatively constant operation such that one reactor is operating while the other is regenerating. 

In regards to claim 2, Nawaz ‘454 teaches that fluidized bed reactors for dehydrogenation may be operated under isothermal conditions with the addition of external heating ([0040]). Therefore, it would be obvious for one having ordinary skill in the art to modify the process of Nawaz ‘219 by operating the fluidized beds under isothermal conditions with an external heater as taught by Nawaz ’454 because both are directed to dehydrogenation in fluidized beds, Nawaz ‘454 teaches that in order to achieve isothermal operation, outside heating is used as the process is endothermic. 

In regards to claim 3, Nawaz ‘219 teaches that the spent catalyst is regenerated at a temperature from 400 to 700oC, which would suggest that the hot regenerated catalyst is at a temperature of about 400 to 700oC ([0046]). Nawaz ‘219 teaches that the diluent carrier gas may be nitrogen, steam or hydrogen ([0027]; [0034]). Nawaz ‘219 further teaches that the hydrocarbon feedstream may include other gases such as inert gases which are considered diluent gases ([0040]). 

In regards to claim 4, Nawaz ‘219 teaches hydrogen as a reducing gas ([0049]). 

In regards to claim 5, Nawaz ‘219 teaches dehydrogenation at a temperature of about 400 to about 700oC and a pressure of about 0.01 atm to 5 atm (0.0101 bar to 5.066 bar) ([0042]). The claimed temperature and pressure ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. 
Nawaz ‘219 does not appear to explicitly disclose a gas hourly space velocity in the range of 500-10,000 h-1 or a diluent to pre-heated alkane feed molar ratio in a range of 0.1 to 5. 
However, Nawaz ‘454 teaches that that a paraffin dehydrogenation process in a fluidized bed may have a GHSV in the range of 100 to 10,000 h-1 ([0034]; [0075]). Leonard teaches that a dehydrogenation process using inert diluents may be operated with a diluent to paraffin molar ratio of 0.1:1 to about 3:1 ([0028]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to modify the process of Nawaz ‘219 with the GHSVs and diluent to alkane feed ratios taught by Nawaz ‘454 and Leonard, respectively, because Nawaz ‘219 is silent in regards to the claimed dehydrogenation parameters and one of ordinary skill would be motivated to look to similar dehydrogenation process for workable ranges, Nawaz ‘454 and Leonard both teach known parameters for a similar dehydrogenation process operated at similar overlapping pressures and temperatures, and thus it would be reasonable for one of ordinary skill to apply the known parameters to the process of Nawaz ‘219 with a reasonable expectation of success. 

In regards to claim 6, Nawaz ‘219 teaches that the feed may comprise ethane, propane, n-butane, iso-butane or a combination thereof ([0039]). 

In regards to claim 10, Zimmerman teaches that it is known in the art to add fresh catalyst to compensate for catalyst no recovered in the separation equipment in the art to maintain catalyst activity (col. 6, lines 4-10).

In regards to claim 11, Nawaz ‘219 teaches that regeneration of spent catalyst can result in oxidation of the metals of the catalyst and that contacting a reducing gas reduces the oxidized catalyst ([0048]; [0049]). While Nawaz ‘219 does not appear to explicitly disclose the claimed intended result of contacting with reducing gas of enhancing propylene selectivity, it would be obvious for one of ordinary skill to reasonably conclude that the same contacting of a reducing gas would result in a regenerated catalyst having enhanced propylene selectivity as the same regenerated catalyst is contacted with a similar reducing gas to reduce the oxidation of the catalyst metals. 

In regards to claims 12 and 13, Nawaz ‘219 teaches that the number of fluidized bed reactors can be two or more, for example eight or more ([0021]). Nawaz ‘219 does not disclose that the number is a function of time taken for completion of one cycle of the process, time taken for regeneration, and/or time taken for transferring spent catalyst, or inversely proportional to the time taken to regenerate and transfer catalyst from the reactors to the regenerator or regenerator the fluidized bed reactors.
However, Nawaz ‘219 teaches that the process may be carried out with two or more beds which overlaps the plurality of fluidized beds claimed by the Applicant. While it has not been shown that the number of reactors is correlated with the time of the cycle, regeneration or transferring of catalyst, such a limitation is considered obvious. It is obvious that the number of reactors is directly related to the completion of one cycle as the more reactors there are the longer the cycle of the process takes to complete, and it is obvious that the time it takes for spent catalyst to regenerate and transfer to the common regenerator is inversely proportional to the number of reactors since more reactors means more spent catalyst being obtained which is passed to the regenerator a short time intervals.

In regards to claim 21, Nawaz ‘454 teaches that paraffin feed streams are pre-heated prior to entering the reactor in order to provide heat for the endothermic dehydrogenation (Abstract; [0065]). It would be obvious that the paraffin would be pre-heated to a temperature that overlaps the dehydrogenation temperature which is taught by Nawaz ‘219 as being from 400 to 700oC ([0042]).

In regards to claim 22, Nawaz ‘219 teaches that the catalyst may be a metal including Cr, Cu, Mn, K, Pd, Co, Ce, W, Pt, Na, Ni, Os, Ru, Rh, Ir, Sn Cs, or combinations thereof supported on alumina, silica, zeolites or combinations thereof ([0051]; [0052]).

In regards to claim 23, Nawaz ‘219 teaches that the regeneration is carried out at from 400-700oC for a time of from 1 to about 10 minutes ([0046]; [0047]). It would be obvious that the hot regenerated catalyst which is supplied to the reactor would result in heat from the catalyst being used in the reactors for dehydrogenation. 

In regards to claim 24, Nawaz ‘219 teaches that the feed may comprise alkanes, diluents such as nitrogen, and oxidizing agents such as carbon dioxide ([0039]; [0040]). 

In regards to claim 25, Nawaz ‘219 teaches that the feed may comprise ethane, propane, iso-butane or n-butane which is introduced separately in different reactors to simultaneously produce different olefins that correspond to the alkanes present ([0041]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nawaz et al. (US 2017/0275219 A1, hereinafter referred to as Nawaz ‘219), Leonard et al. (US 2013/0158327 A1), Johnson (U.S. Patent No. 2,727,930), Nawaz et al. (US 2016/0068454 A1, hereinafter referred to as Nawaz ‘454), and Zimmerman (U.S. Patent No. 2,412,025) as applied to claim 1 above, and further in view of Myers et al. (US 2012/0108877 A1).
In regards to claim 7, Nawaz ‘219 does not appear to explicitly disclose that the fluidized bed has a catalyst density of 500-700 kg/m3 in a lower portion and a catalyst bed density of 20-100 kg/m3 in an upper portion. 
Myers, directed to a propane dehydrogenation process, teaches that a fluidized bed reactor may have a lower and upper zone and that an average reactor bed density is between 65 kg/m3 and 400 kg/m3 (Abstract; [0014]). While Myers does not explicitly disclose the exact bed density for the lower and upper portions, it would be obvious for one of ordinary skill to reasonably determine workable bed densities in the lower and upper portions of a fluidized bed such that the average bed density is between 65-400 kg/m3 since the bed density affects flow conditions and it would be reasonable for one of ordinary skill to reasonably conclude that the claimed densities in the lower and upper portions could be discovered and arrived at by routine experimentation and would achieve overlapping average bed densities as taught by Myers. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Nawaz ‘219 by operating the fluidized beds with an average bed density of 65-400 kg/m3 as taught by Myers and determine a workable range of lower and upper portion bed densities as claimed through routine experimentation because this involves applying a known operational parameter to a similar dehydrogenation process to yield predictable results and discovering workable ranges of a known parameter through routine experimentation. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nawaz et al. (US 2017/0275219 A1, hereinafter referred to as Nawaz ‘219), Leonard et al. (US 2013/0158327 A1), Johnson (U.S. Patent No. 2,727,930), Nawaz et al. (US 2016/0068454 A1, hereinafter referred to as Nawaz ‘454), and Zimmerman (U.S. Patent No. 2,412,025) as applied to claim 1 above, and further in view of Pretz (US 2018/0079700).
In regards to claim 8, Nawaz ‘219 does not appear to explicitly disclose the contacting period of time between the catalyst and alkane feed being 0.1-20 seconds.
However, Pretz, directed to a hydrocarbon dehydrogenation process in a fluidized bed, teaches that preheated hydrocarbon feed and catalyst may be contacted in a fluidized bed reactor for an average contact time of 1 to 10 seconds at overlapping temperatures and pressures as taught by Nawaz ‘219 ([0014]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Nawaz ‘219 by using the average contacting times taught by Pretz, because both Nawaz ‘219 and Pretz are directed to dehydrogenation process at overlapping temperatures and pressure, Nawaz ‘219 is silent in regards to the contact time and one of ordinary skill would look to a similar reference for workable conditions, and this merely involves applying known conditions for dehydrogenation to a similar process to yield predictable results. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nawaz et al. (US 2017/0275219 A1, hereinafter referred to as Nawaz ‘219), Leonard et al. (US 2013/0158327 A1), Johnson (U.S. Patent No. 2,727,930), Nawaz et al. (US 2016/0068454 A1, hereinafter referred to as Nawaz ‘454), and Zimmerman (U.S. Patent No. 2,412,025) as applied to claim 1 above, and further in view of Glover et al. (US 2008/0161624 A1).
In regards to claim 9, Nawaz ‘219 does not appear to explicitly disclose the conversion per pass and olefin selectivity. 
However, Nawaz ‘219 does disclose a similar dehydrogenation operated at overlapping conditions as the Applicant using similar feeds and catalysts. It follows that with the same feed, catalysts and at overlapping conditions, that the process of Nawaz ‘219 would proceed in substantially the same manner as claimed and yield similar results. 
Alternatively, Glover, directed to fluidized bed dehydrogenation of light paraffins, teaches that examples of propane dehydrogenation operated under conditions that fall within the dehydrogenation conditions taught by Nawaz ‘219 that achieves 40% conversion and 84% selectivity to propylene ([0021]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to reasonably conclude that the process of Nawaz ‘219 would have a conversion of greater than 40% and an olefin selectivity greater than 80% because Nawaz ‘219 operates under overlapping conditions as the Applicant and/or Glover demonstrates that dehydrogenation in fluidized beds at conditions that fall within ranges taught by Nawaz ‘219 achieve the claimed results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772